IN THE SUPREME COURT OF TEXAS

                                 No. 09-0109

                       IN RE  THE HONORABLE GUY HERMAN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed February  5,  2009,
is granted.   The judgment dated December 4, 2008, in Cause No. 01-08-00804-
CV, styled In re  Robert Alpert, Roman Alpert, and  Daniel  Alpert,  in  the
First Court of Appeals is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 06, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk